COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Rosemary Ejiofor, as Next Friend of Destiny Ejiofor v. Kanti
                            Bansal d/b/a Signaturecare Emergency Center, Round Table
                            Physicians Group, PLLC, and Chyna Corallino

Appellate case number:      01-18-00510-CV

Trial court case number:    DC-17-DCV-239862

Trial court:                240th District Court of Fort Bend County

      Appellant, Rosemary Ejiofor, has filed a motion to consolidate the appeal in No.
01-18-00510-CV with the appeal in No. 01-18-00508. The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 24, 2018